DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/17/2020 and 11/19/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

    Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 –12 and 14 -29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of US Patent of Huang (US 10782505). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of that of the present invention are disclosed in the respective claims of US 10782505 and are therefore anticipated by said claims. This is a non-provisional, obviousness-type double patenting rejection because the conflicting claims have in fact been patented. 



Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for the allowable subject matter: The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to claim 13, the prior art taken either singly or in combination fails to anticipate or fairly suggest an imaging lens assembly of the claimed structural and numerical limitations further comprising wherein each of at least three of the six lens elements has an Abbe number smaller than 20.0.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to 

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872